Per Curiam:
John B. Craig certainly occupied the land in dispute long ■enough to perfect his title by the statute of limitations, and though the parol gift from his father may not have been good itself, yet it was evidence to sIioav how he entered, not as a tenant at will, but under claim of right and adverse to all others. So, the boundaries, though not distinctly marked on the ground, Avere nevertheless so designated that they could be readily ascertained; hence, the maxim properly applies that that is to be treated as certain which can be rendered certain.
The judgment is affirmed.